Citation Nr: 1531777	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition, also claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that service connection for nervous condition/PTSD was previously denied in final September 2004 and June 2008 rating decisions.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

On his appeal on a VA Form 9 dated in May 2011, the Veteran indicated that he desired a Travel Board hearing.  The RO scheduled the hearing for March 2015.  However, that same month, the Veteran called to let the VA know that he would not be able to make his Travel Board hearing on March 18, 2015.  He indicated that it was too far of a trip for him to make during the week.  The Veteran did not request to reschedule his hearing.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from May 2006 to February 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to a compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied entitlement to service connection for a nervous disorder (also claimed as PTSD) based on the determination that the Veteran did not meet the criteria for any psychiatric disorder.

2.  New evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.

3.  Resolving doubt in favor of the Veteran, his PTSD is shown to be related to his combat service in Vietnam.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision, which denied the claim of service connection for a nervous condition (also claimed as PTSD), became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the June 2008 rating decision is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claim for entitlement to service connection for PTSD, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a nervous condition (also claimed as PTSD) in final rating decisions dated in September 2004 and June 2008.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In February 2009, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  In a September 2009 rating decision, the RO reopened and denied entitlement to service connection for a nervous condition (also claimed as PTSD), finding that there was no clinical diagnosis of a mental disorder in accordance with DSM-IV criteria.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in June 2008, whereby the RO denied service connection for a nervous condition (also claimed as PTSD), the evidence consisted of the Veteran's service treatment records, VA treatment records, a VA examination dated in May 2008, and the Veteran's lay statements.  The Veteran's service treatment records were silent for treatment for or a diagnosis of a mental health condtion.  VA treatment records showed that the Veteran had been treated with an anti-depressant.  In the VA examination dated in May 2008, the VA examiner found that the Veteran did not have a diagnosis of PTSD or any other mental disorder.  In June 2008, the RO denied the claim for entitlement to service connection for a nervous condition (also claimed as PTSD) based on the determination that the Veteran did not meet the criteria for any psychiatric disorder.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in June 2008 includes additional VA treatment records and two VA examinations dated in September 2009 and November 2011.  This new evidence reveals a diagnosis of PTSD related to the Veteran's combat service in Vietnam.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in June 2008, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a nervous condition (also claimed as PTSD).  

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

The Veteran contends that he has PTSD as a result of his combat service in the Republic of Vietnam.  The Veteran has discussed various stressors related to his combat service in Vietnam, to include an incident in which a 55-gallon steel drum exploded, and an incident in which the enemy opened fire in tall grass and many of his men were killed.  The Veteran's Form DD-214 reveals he was in receipt of the Combat Action Ribbon; therefore, the Veteran's in-service stressor is conceded.

The Board notes that there is some disagreement among medical professionals as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  The Veteran has been diagnosed as having PTSD by a VA health care professional.  In 2009, the Veteran's treating VA staff psychiatrist diagnosed PTSD, mild, chronic.  Subsequent treatment notes by the Veteran's treating VA psychiatrist revealed a continued diagnosis of PTSD.  However, in May 2008, September 2008, and November 2011, two different VA examiners found that the Veteran did not meet the full criteria for PTSD or any other mental disorder. The November 2011 examiner instead found that the Veteran had antisocial personality traits, and diagnosed him with sexual abuse of a child (perpetrator).    The November 2011 examiner also noted that the VA treatment records did not show a DSM-IV diagnosis of PTSD.

The Board finds the continued diagnosis of PTSD by the Veteran's treating VA staff psychiatrist is afforded more probative value than the opinion of the VA examiners, as she is a VA mental health professional, and has treated and counseled the Veteran for many years.  As such, the Board concludes there is medical evidence of record diagnosing PTSD in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Board also finds there is medical evidence of record establishing a link between the Veteran's current symptoms and his in-service stressors.  On numerous occasions, the Veteran's treating VA psychiatrist noted that the Veteran's PTSD was related to his combat service in Vietnam.  In particular, in a VA treatment record dated in November 2010, the VA staff psychiatrist indicated that she had been treating the Veteran for chronic PTSD since May 1, 2009.  She noted that the Veteran was a combat Vietnam Veteran who experienced nightmares, instrusive memories about Vietnam, irritability, anxiety, and chronic depression.  Moreover, in his VA treatment records, the Veteran has consistently reported intrusive thoughts, uncomfortable memories,  and nightmares about past military experience and trauma while in Vietnam.

As the Veteran's treating VA psychiatrist related the Veteran's PTSD and its associated symptoms to the Veteran's in-service stressors, the Veteran's treating VA psychiatrist continues to diagnose PTSD, and there is not a preponderance of evidence linking the Veteran's PTSD to stressors other than those in service, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's current PTSD symptoms and his in-service stressors.

Thus, there is medical evidence both supporting and disputing a current diagnosis of PTSD, based on consideration of the DSM-IV criteria and, at least in part, the Veteran's reported in-service stressors.  The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a nervous disorder (also claimed as PTSD) is reopened.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that his service-connected left ear hearing loss warrants a compensable rating.  The Board observes that the Veteran was last afforded a VA examination for his service-connected left ear hearing loss in September 2009, and the evidence indicates that his symptomatology may have worsened.  In particular, in March 2010, the Veteran underwent left ear tympanic membrane perforation surgery (tympanoplasty).  In the informed consent for this surgery, he was warned that the surgery may further damage his hearing.  Although a VA treatment record dated in April 2010 noted that the Veteran was doing well post-surgery, and his audiogram was "really about the same," there were no objective findings recorded from the audiogram.  Moreover, a physical examination revealed dried blood and debris around the eardrum.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that his left ear hearing loss may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his left ear hearing loss.

While on remand, updated treatment records should be obtained, to include any findings from the Tallahassee Outpatient Center regarding an audiogram performed in or around April 2010.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to include any findings from the Tallahassee Outpatient Center regarding an audiogram performed in or around April 2010.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA audiological 
	examination.  The entire claims file, including a copy 
	of this remand, must be made available to the 
	examiner, and the examination report should note 
	review of the file.  All appropriate tests should be 
	conducted.

	If possible, pure tone thresholds at 1000, 2000, 3000, 
	and 4000 Hertz should be recorded for each ear, and a 
	puretone threshold average derived for each ear, as 
	well as a controlled speech discrimination score for 
	each ear, in accordance with 38 C.F.R. § 4.85 and 
	4.86.

	The examiner should render specific findings as to the 
	impact of the service-connected left ear hearing loss 
	on the Veteran's ability to work, as well as its effects 
	on everyday life.

	These specific findings are needed to rate the 
	Veteran's disability in accordance with the rating 
	schedule.  It is therefore important that the examiner
   furnish the requested information.
   
3.   Thereafter, adjudicate the claim for entitlement to a
   compensable disability rating for left ear hearing loss.  
   If the benefit sought remains denied, provide the 
   Veteran and his representative a supplemental 
   statement of the case.  After according the requisite 
   time to respond, the matter should then be returned to 
   the Board for appropriate appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


